Citation Nr: 0123163	
Decision Date: 09/24/01    Archive Date: 10/02/01	

DOCKET NO.  98-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a right knee 
disability, a left hip disability, and 
residuals of a cerebral concussion.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years beginning 
in World War II and ending with service retirement in June 
1970.  

In a rating in June 1984, the regional office (RO) denied 
service connection for cardiovascular disease, including 
coronary artery disease.  The veteran did not timely appeal 
this rating determination.

In 1997, the veteran requested service connection for several 
disabilities, and sought to reopen his claim for service 
connection for cardiovascular disease.

In a March 1998 rating, the RO denied service connection for 
several disabilities, including a disability of the right 
knee, a disability of the left hip, and residuals of a 
cerebral concussion.  The RO also determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for cardiovascular 
disease.  The RO did grant service connection for psoriasis, 
rating this disability as zero percent disabling, effective 
from June 9, 1997.  Thereafter, the veteran appealed the 
rating assigned for psoriasis, and the denial of his claims 
for service connection for the above-cited disabilities.  He 
also appealed the determination that new and material 
evidence had not been submitted to reopen his claim for 
cardiovascular disease.

At a hearing before the Board of Veterans' Appeals (Board) in 
April 1999, the veteran raised the issue of service 
connection for disability of the prostate.  This claim has 
never been adjudicated, and cannot be considered by the 
Board.  It is called to the attention of the RO for action as 
deemed appropriate.

In March 2000, the Board denied service connection for 
disability of the right knee, disability of the left hip, and 
residuals of a cerebral concussion, concluding that the 
claims were not well grounded.  The Board also determined 
that the evidence received since the unappealed rating 
determination of June 1984 denying service connection for 
cardiovascular disease was new, but not material; thereby 
being insufficient to reopen the veteran's claim for this 
disability.  In its analysis, the Board stated that, even if 
it was assumed that the evidence introduced since 1984 was 
new and material to reopen the veteran's claim, the evidence, 
in its entirety, did not show that the claim for service 
connection for cardiovascular disease was well grounded.  
Finally, the Board granted a 10 percent rating, but not 
higher, for psoriasis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

The Secretary of the Department of Veterans Affairs (VA), in 
an unopposed motion, moved that the Court remand the case to 
the Board relating to the issues of service connection for a 
disability of the right knee, disability of the left hip, and 
residuals of a cerebral concussion.  The Secretary also moved 
that the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
cardiovascular disease be remanded.  The Secretary of the VA 
noted that, during the pendency of the veteran's appeal, new 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) had been 
enacted which, in effect, provide an expanded duty to assist 
and eliminated the requirement that claims be well grounded.  
In December 2000, the Court vacated the Board decision and 
remanded those issues to the Board for additional 
consideration, consistent with the unopposed motion for 
remand presented by the Secretary of the VA.  The Court 
dismissed any appeal relating to the issue of an increased 
rating for psoriasis.  

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 114 
Stat. 2096, (to be codified as amended at 38 U.S.C.A §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The cited 
law eliminates the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen the claim for 
service connection for cardiovascular disease was filed 
before the effective date of the recently enacted regulations 
pertaining to reopened and finally denied claims, the revised 
regulations specific to such reopened claims are inapplicable 
to the instant appeal and will not be further identified or 
addressed. 

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (November 9, 2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, as 
well as all private, service department and VA medical 
evidence identified by the veteran.  Following receipt of the 
veteran's benefit application (VA Form 21-526) in June 1997, 
RO letters of July 1997 requested all private medical records 
identified by the veteran, notified the veteran of the 
actions taken, and solicited his assistance in obtaining the 
cited medical evidence.  Another RO letter to the veteran, 
also dated in July 1997, informed the veteran that his claim 
for service connection for a heart condition had previously 
been finally denied, and that new and material evidence 
showing incurrence or aggravation of that disability in 
service was needed to reopen that claim.  In addition, the 
veteran underwent comprehensive VA orthopedic and 
neurological examinations in January 1998.  

Following the denial of his claims by rating decision of 
March 1998, the veteran and his representative were notified 
of those actions by RO letters of March 23, 1998, with a copy 
of the rating decision, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the reasons and bases for the 
decisions, his right to submit additional evidence, his right 
to appeal that determination, to have representation, and to 
have a personal hearing, and the time limit in which to do 
so.  

Following receipt of his notice of disagreement, a statement 
of the case was issued in April 1998, which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, the applicable provisions of 
the VA Schedule for Rating Disabilities, the reasons and 
bases for the decision, his responsibility to submit evidence 
to support his claims, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim. 

Following receipt of the veteran's substantive appeal (VA 
Form 9), a supplemental statement of the case was issued on 
October 2, 1998, notifying the veteran of the issues 
addressed, the additional evidence considered, the 
adjudicative actions taken, the decisions reached, the 
applicable provisions of the VA Rating Schedule and the 
reasons and bases for the decision.  An RO letter of 
November1998 notified the veteran that his case was being 
transferred to the Board, and of his right to change 
representatives, to submit additional evidence or to request 
a hearing before the Board, and the time limit for doing so.  
He was afforded a hearing in April 1999 before the 
undersigned Member of the Board sitting at Washington, DC.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The record shows that the RO 
has obtained the veteran's complete service medical records, 
as well as available evidence from all sources identified by 
the veteran; that he underwent the veteran underwent 
comprehensive VA orthopedic and neurological examinations in 
January 1998; and that he was afforded a hearing before the 
undersigned member of the Board in April 1999.  Following the 
Court's remand order of December 14, 2001, a Board letter of 
May 2001 informed the veteran's representative that the 
representative could submit additional argument and evidence 
in support of the veteran's appeal.  The veteran's 
representative thereafter submitted a statement, dated June 
2001, stating that there was no additional argument or 
evidence to be submitted in support of the present appeal.  

The Board finds that the facts relevant to the issue on 
appeal have been properly developed; that the statutory 
obligation of VA to notify and to assist the veteran in the 
development of his claims has been satisfied; and that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law and regulations, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92 
(1992).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist the claimant 
in obtaining all evidence necessary to substantiate his 
claims have been fully met.  

2.  In a June 1984 rating, the RO denied service connection 
for cardiovascular disease, including coronary artery 
disease.  A timely appeal was not perfected.

3.  The veteran submitted new evidence since the June 1984 
rating determination which is cumulative in nature and not 
material, as such evidence, in itself, or in connection with 
other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cardiovascular disease.

4.  A chronic disability of the right knee, a chronic 
disability of the left hip, and chronic residuals of a 
cerebral concussion were not present in service.  

5.  Chronic residuals of a cerebral concussion have not been 
medically demonstrated after discharge from service, and if 
present, have not been medically shown to be etiologically 
related to, or the result of, any disability or incident that 
occurred in service.  

6.  A chronic disability of the right knee and a chronic 
disability of the left hip were first demonstrated several 
years after discharge from service, and the current medical 
evidence fails to establish that such disabilities are 
etiologically related to, or the result of, any disability or 
injury noted in service.

CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating 
determination of June 1984 denying service connection for 
cardiovascular disease is new, but not material; therefore, 
it is insufficient to reopen the veteran's claim for this 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.200-20.202 (2000).

2.  A chronic disability of the right knee, a chronic 
disability of the left hip, and chronic residuals of a 
cerebral concussion were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains, in essence, that he injured 
his right knee and left hip in service, that he continued to 
have problems in the right knee and left hip throughout 
service and after service, and that degenerative joint 
disease in the right knee and left hip which necessitated 
prosthetic replacement is related to injuries received and 
disabilities treated in service.  The veteran contends that 
when he was involved in a plane crash in October 1945 he 
incurred a concussion, and the residuals of the concussion 
were present after service.  Specifically, he relates a 
tremor to the injury.  He also contends that his 
cardiovascular disease, which was  found after service had 
its inception in service.  

I.  Background

The service medical records show that the veteran was 
hospitalized in Manila, Philippines, in October 1945 for a 
cerebral concussion resulting from a plane accident.  
Physical examination was otherwise normal, with no evidence 
of other injury.  An X-ray of the skull was reported normal, 
and he was admitted to the hospital for observation.  He 
remained in the hospital for approximately 10 days, when he 
was released to full duty, as improved.

Thereafter, the service medical records, including many 
annual physical examinations are completely negative for any 
complaints, findings, or diagnoses indicative of residuals of 
a cerebral concussion.  These medical records are also 
negative for any complaints, findings, or diagnoses 
indicative of cardiovascular disease.  Chest X-rays and 
electrocardiograms were reported to be normal. 

In August 1963, the veteran was treated for a sprain of the 
right knee, with removal of some fluid.  There was good 
motion and no instability.  Thereafter, the service medical 
records, including several annual physical examinations, are 
negative for any complaints, findings, or diagnoses 
indicative of disability of the right knee.

In August 1966, the veteran fell and complained of pain in 
the left thigh and left hip area.  An X-ray of the left hip 
was reported normal.  Thereafter, the service medical 
records, including annual physical examinations, were 
negative for any complaints, findings, or diagnoses 
indicative of a disability of the left hip.

A physical examination in March 1970 was negative for any 
disability of the right knee, a disability of the left hip, 
cardiovascular disease, or residuals of a cerebral 
concussion.  An electrocardiogram and chest X-ray were 
reported to be normal.  

In March 1984, the veteran filed a claim for service 
connection for cardiovascular disease, submitting a medical 
statement from a service department physician indicating that 
he had been treating the veteran for coronary artery disease, 
with angina, for the preceding six months.

In a June 1984 rating, the RO denied service connection for 
cardiovascular disease, including coronary artery disease.  
The veteran was advised of this rating determination, and his 
right to appeal.  He did not file a timely appeal.

In 1997, the veteran submitted claims for service connection 
for various disabilities, and sought to reopen the claim for 
service connection for cardiovascular disease.  He submitted 
copies of pictures showing a wrecked airplane, which he 
stated had occurred in 1945.

A VA dermatology examination in October 1997 included a 
pertinent history which showed that the veteran had been 
treated for heart disease, and had had a knee replacement and 
a hip replacement.  

Various medical records were received from private physicians 
and service department medical facilities showing treatment 
for various disabilities from January 1973.  In January 1973, 
the veteran complained of a history of pain in the left 
thigh.  In July 1973, he indicated that he had problems in 
the left hip for about six months.  In 1974, he complained of 
pain in the right knee.  In November 1974, X-rays of the 
right knee showed degenerative changes.  Thereafter, the 
medical records show occasional treatment for complaints 
involving the left hip and right knee, with right knee and 
left hip replacements occurring in the 1990's.  The various 
medical records fail to indicate that the problems with the 
right knee and left hip were associated with any disability 
treated in service or incident in service, or were in any way 
related to service.  These medical records show treatment in 
the late 1970's for bilateral tremors, and in the 1990's for 
seizures.  The tremors and seizures were not medically 
associated with any disability treated in service or any 
injury that occurred in service.

The various medical records from private physicians, medical 
establishments, and service facilities show that the veteran 
began having intermittent complaints of chest pain beginning 
in mid-1975.  These medical records show extensive evaluation 
for cardiovascular complaints beginning in the early 1980's, 
with bypass surgery occurring in 1995.  Such medical records 
fail to provide any history or commentary that any 
cardiovascular disability was present in service, or that his 
later developing disorders were in any way etiologically 
related to service.



On a VA examination in January 1998, the veteran noted a 
history of a concussion in a airplane crash in 1945, with a 
recent history of treatment for cardiovascular disease and 
transient ischemic attacks.  The veteran also indicated that 
he had had seizures in the early 1990's.  Physical 
examination resulted in the diagnoses of status post 
seizures, cerebral atrophy on CT scan, history of transient 
ischemic attacks, and no residual focal neurological 
problems.

On a special orthopedic examination, the veteran provided a 
history of arthritis of the right knee and left hip with 
several surgeries over the past several years.  Physical 
examination resulted in the diagnoses of status post knee 
arthroplasty and status post left hip arthroplasty, both 
stable.

At a hearing before the Board in April 1999, the veteran 
testified that he believed that his right knee and left hip 
problems could be traced to the airplane accident in 1945.  
He stated that he began having problems in these joints in 
the early 1970's.  He also stated that his cardiovascular 
disability could be traced to service, from cholesterol build 
up over many years while he was in service, and from flying 
at high altitudes.  He also mentioned the stress of flying.  
He stated that he had had his first angioplasty in the early 
1980's.  

II.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303 (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Certain listed diseases, including cardiovascular disease and 
degenerative arthritis, which become manifest to a degree of 
10 percent within one year of discharge from 


active duty shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity at discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304.

The service medical records show that the veteran was 
involved in an airplane accident in October 1945, incurring a 
concussion.  The veteran was hospitalized for approximately 
10 days for observation, and the record indicates that there 
were no other injuries diagnosed or treated at the time.  An 
X-ray of the skull was reported as negative.  The veteran was 
then returned to full duty after the period of 
hospitalization, and the service medical records thereafter, 
including numerous annual physical examinations, are negative 
for any complaints, findings, or diagnoses indicative of 
residuals of a concussion.  The veteran served on active duty 
for many years after 1945 without any complaints, findings, 
or diagnoses indicative 


of residuals of the concussion.  Thus, there is no showing in 
service of any chronic residuals of the concussion that 
occurred in 1945.

While the veteran's medical records after service show 
complaints of tremors and seizures, there is no medical 
evidence establishing a link between the tremors or seizures 
many years after service, and the airplane accident in 1945, 
the acute transitory concussion that occurred as the result 
of such accident, or any other disability or incident in 
service.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to that effect is required.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In essence, the record establishes that the concussion in 
1945 was acute and transitory in nature, without demonstrable 
residuals.  The record fails to demonstrate the presence of 
chronic residuals of a cerebral concussion in service, or any 
symptoms or disorders after service which have been medically 
linked to the accident in 1945.  There is no medical evidence 
linking any current disability to the concussion in 1945.  As 
a result, service connection for residuals of a cerebral 
concussion is not warranted.  Watson v. Brown, supra.

The medical records in 1945 fail to show that the veteran 
sustained any injury to the right knee or left hip as the 
result of the airplane accident in 1945.  Certainly, there 
were many subsequent annual physical examinations which 
failed to show the presence of a chronic knee disability or 
left hip disability.  The veteran did sprain his right knee 
in August 1963 and did injure his left hip in August 1966.  
However, these injuries were acute and transitory in nature, 
as the service medical records fail to show that there were 
chronic residuals after such incidents.  Specifically, the 
service medical records, including several annual physical 
examinations, failed to show any complaints, findings, or 
diagnosis of a disability of the right knee or left hip after 
such acute incidents.  Thus, the present record does not 
establish that a chronic disability of the left hip or right 
knee was present in service.  38 C.F.R. § 3.303.  


The medical records after service show that, beginning in 
1973, the veteran had complaints relating to the left hip and 
right knee, and that eventually degenerative changes in these 
joints required prosthetic devices.  However, the medical 
records after service fail to establish an etiological link 
between the degenerative changes in the right knee and left 
hip manifested several years after discharge from service, 
and the veteran's acute injury to the right knee in 1963 and 
the left hip injury in 1966.  In addition, there is no 
showing that degenerative changes were present to a 
compensable degree within the one year presumptive period 
following separation.  See 38 C.F.R. §§ 3.307, 3.309.

The veteran has claimed on appeal that the disabilities of 
the right knee and left hip which developed after service are 
traceable to his injuries in service.  Though the veteran, as 
a lay person, is competent under the law to describe symptoms 
he has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, supra; Espiritu v. Derwinski¸ 2 Vet. App. 492, 494-95 
(1992).  

In this case, the present record fails to establish the 
presence of a chronic disability of the right knee or a 
chronic disability of the left hip in service, and such 
evidence fails to show a continuity of symptomatology after 
discharge from service.  Further, there is no medical 
evidence showing a nexus between any inservice injury or 
disease in the disabilities of the right and left hip first 
demonstrated several years after discharge from service.  
Consequently, entitlement to service connection for a 
disability of the right knee or a disability of the left hip 
is not warranted.

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 



significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In this case, the RO in June 1984 denied service connection 
for cardiovascular disease, including coronary artery 
disease.  The evidence at the time indicated that the service 
medical records were completely negative for any complaints, 
findings, or diagnoses indicative of cardiovascular disease, 
and that the first manifestations of cardiovascular disease 
occurred several years after discharge from service.  The 
veteran did not appeal this rating determination, and such 
rating became final.  

The veteran sought to reopen his claim for service connection 
for cardiovascular disease in 1997.  Many medical records 
relating to the veteran's treatment beginning several years 
after discharge from service were received.  These medical 
records show that the first complaints of chest pain occurred 
in 1975, approximately five years after discharge from 
service, and continued, until various clinical tests showed 
the presence of cardiovascular disease.  However, these 
medical records after service fail to show any etiological 
relationship between cardiovascular disease manifested 
several years after discharge from service and the veteran's 
service.

In essence, some medical records introduced after the June 
1984 rating action are considered new, because these records 
related to treatment in the 1970's and early 1980's.  
However, these records are cumulative and redundant in 
nature, and they are not considered material to the question 
of service connection for cardiovascular disease.  Basically, 
such records merely show that the veteran had cardiovascular 
complaints a few years prior to the evidence considered by 
the RO in June 1984, but still several years after discharge 
from service.  Such records fail to show that the 
cardiovascular disease manifested initially several years 
after service had their inception in service or within the 
presumptive period.  Essentially, these were similar to the 
records considered by the RO in its June 1984 rating, and are 
considered redundant in nature.  

Other medical records introduced after the June 1984 rating 
action merely showed continued treatment of the veteran for 
cardiovascular disease in the 1980's and 1990's.  These 
records are considered cumulative in nature.

The veteran testified at a hearing that he believed that his 
cardiovascular disease was due the stress of service or to 
other factors involved in flying.  However, the veteran's lay 
opinion, without medical authority or corroboration, is 
insufficient to establish that a disability was related to 
service.  Grottveit v. Brown, supra.  The evidence introduced 
since 1984 is not considered material and is therefore not 
sufficient to reopen the veteran's claim for service 
connection for cardiovascular disease.  

As previously mentioned, the VCAA amended the law relating to 
the duty to assist.  There are requirements relating to 
notice to the veteran, the search for and the obtaining of 
records, substantiating claims, obtaining VA examinations, 
and completing an application for compensation benefits.  The 
law also eliminated, in essence, the need to establish that a 
claim is well grounded.  The law applies to all claims 
pending on the date of enactment.  The law, in this case, is 
beneficial to the veteran, and applies to the veteran.

In regard to this new law, the veteran has been afforded 
notice of the required information needed to prove his claim, 
and an opportunity to provide such evidence.  The previous 
Board decision, Court decision, and statements of the case 
have provided the veteran with an opportunity to provide 
statements by physicians supporting his claim that show that 
his current disabilities were incurred in service, or that 
such disabilities are etiologically related to disabilities 
noted in service.  He has also been informed of the 
requirements and evidence necessary to reopen a claim.  All 
apparent records which were adequately identified by the 
veteran have been obtained.  The appellant has been provided 
an opportunity to present testimony on his own behalf.  He 
has also been provided an opportunity to provide further 
evidence.  He recently declined to provide more evidence.  
Thus, the VA has met the expanded duty to assist.  


ORDER

New and material evidence to reopen the claim for service 
connection for cardiovascular disease has not been submitted.  
Entitlement to service connection for chronic disability of 
the right knee, chronic disability of the left hip, and 
chronic residuals of a cerebral concussion is not 
established.  The benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

